Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”), effective as of April 18, 2017 (the
“Effective Date”), by and between MERIDIAN WASTE SOLUTIONS, INC., a New York
corporation, with offices at 12540 Broadwell Road, Suite 2104, Milton, Georgia
30004 (hereinafter called the “Company”), and JOSEPH D’ARELLI, an individual
(the “Employee”). The Company and Employee are also each hereinafter referred to
individually as a “Party” and together as the “Parties”

 

W I T N E S S E T H:

 

WHEREAS, the Employee is currently employed by the Company as its Chief
Financial Officer;

 

WHEREAS, prior to his current position, the Employee was employed by the Company
as a Corporate Comptroller/SEC Compliance Director;

 

WHEREAS, in connection with Employee’s prior employment with the Company as its
Corporate Comptroller/SEC Compliance Director, the Company issued to Employee
Three Hundred Thousand (300,000) restricted shares of the Company’s common stock
(the “Initial Shares”);

 

WHEREAS, the Company now desires to employ the Employee to perform services as
SEC Compliance Director for the Company, and the Employee desires to perform
such services, on the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.EMPLOYMENT

 

The Company agrees to employ the Employee as the SEC Compliance Director of the
Company, and the Employee agrees to serve as the SEC Compliance Director of the
Company upon the terms and conditions hereinafter set forth.

 

2.TERM

 

The term of this Agreement shall begin on the Effective Date and end on November
30, 2018 (the “Initial Term”). This Agreement is automatically renewable for
successive terms of twelve (12) months (each a “Renewal Term”). For purposes of
this Agreement, the Initial Term and any Renewal Term are hereinafter
collectively referred to as the “Term.” This Agreement will automatically renew
unless either Party provides the other with written notice of non-renewal at
least sixty (60) days before the end of the Term.

 

3. COMPENSATION

 

(a) Base Salary. Beginning on the Effective Date, the Company agrees to pay the
Employee a base salary at the annual rate of Two Hundred Thousand Dollars
($200,000). All salary, bonus, or other compensation payable to the Employee
shall be subject to the customary withholding, FICA, medical and other tax and
other employment taxes and deductions as required by federal, state and local
law with respect to compensation paid by an employer to an employee. The Board
of Directors and any committees thereof may perform an annual review of
Employee’s salary based on a review of Employee’s performance of his duties and
the Company’s other compensation policies. 

 



 -1- 

 

 

(b) Incentive Bonus. In addition to the foregoing salary, Employee shall be
eligible for quarterly cash incentive bonuses (each a “Cash Incentive Bonus”) in
the amount of up to Twenty Thousand Dollars ($20,000), with such amount to be
determined by the Compensation Committee of the Board of Directors of the
Company, based on the recommendations of the Chief Executive Officer in
evaluating Employee’s performance, taking into account various factors,
including the extent to which the Company’s annual report on Form 10-K or
quarterly report on Form 10-Q for such period are filed prior to the applicable
deadline.

 

4. DUTIES

 

The Employee is hereby employed as SEC Compliance Director of the Company and
shall perform the following services in connection with the general business of
the Company:

 

(a)       Duties as SEC Compliance Director. Employee shall have such duties,
responsibilities and authority as are commensurate and consistent with the
positions of SEC Compliance Director of a company and as may, from time to time,
be assigned to him by the Board of Directors, the Chief Executive Officer, the
Chief Financial Officer or the Chief Operating Officer. Employee shall report
directly to the Chief Financial Officer. During the Term, Employee shall devote
his full business time and efforts to the performance of his duties hereunder,
except as may be otherwise authorized by the Board. The Employee will comply and
be bound by the Company’s written operating policies, procedures and practices
from time to time in effect during Employee’s employment. Employee represents
and warrants that he is free to enter into and fully perform this Agreement and
the agreements referred to herein without breach of any agreement or contract to
which he is a party or by which he is bound.

 

(b)       Compliance. The Employee hereby agrees to observe and comply with such
reasonable rules and regulations of the Company as may be duly adopted from time
to time by the Company’s Chief Executive Officer and Board of Directors and
otherwise to carry out and perform those orders, directions and policies stated
to him from time to time, either as specified in the minutes of the proceedings
of the Board of Directors of the Company or otherwise in writing that are
reasonably necessary and appropriate to carry out his duties hereunder. Such
orders, directions and policies shall be legal and shall be consistent with the
Employee’s position SEC Compliance Director.

 

5. EXTENT OF SERVICES

 

The Employee agrees to serve the Company faithfully and to the best of his
ability and shall devote his full time, attention and energies to the business
of the Company during customary business hours, except as may be otherwise
authorized by the Board. The Employee agrees to carry out his duties in a
competent and professional manner and to at all times promote the best interests
of the Company. The Employee shall not, during the Term of his employment
hereunder, engage in any other business, whether or not pursued for profit.
Nothing contained herein shall be construed as preventing the Employee from
investing in any other business or entity which is not in competition with the
business of the Company. Nothing contained herein shall be construed as
preventing the Employee from (1) engaging in personal business affairs and other
personal matters, (2) serving on civic or charitable boards or committees, or
(3) serving on the board of directors of companies that do not compete directly
or indirectly with the Company, provided however, that none of such activities
materially interferes with the performance of his duties under this Agreement
and provided further that the Board of Directors approves of each such proposed
appointment which approval shall not be unreasonably withheld.

 



 -2- 

 

 

6. BENEFITS AND EXPENSES

 

During the Term, Employee shall be entitled to, and the Company shall provide,
the following benefits in addition to those specified in Section 3:

 

(a)        Vacation. The Employee shall be entitled to four (4) weeks’ vacation
in each twelve (12) month period during the Term. Vacation may be taken at such
time(s) as Employee may determine, provided that such vacation does not
interfere with the Company’s business operations. The Employee must use his
vacation in any event by May 31 of the year next following the year in which the
vacation accrues or such vacation time shall expire. The Employee shall not be
entitled to compensation for unused vacation except that, upon termination of
his employment and so long as it is consistent with section 7 herein, the
Company shall pay to the Employee for all of his accrued, unexpired vacation
time. The Employee shall accrue 1.66 vacation days per month beginning on the
date hereof.

 

(b)        Expense Reimbursement. The Company shall reimburse the Employee upon
submission of vouchers or receipts for his out-of-pocket expenses for travel,
entertainment, meals and the like reasonably incurred by him pursuant to his
employment hereunder in accordance with the general policy of the Company as
adopted by its Board of Directors from time to time.

 

(c)        Health Insurance. The Company shall provide the Employee with health
insurance in the coverages consistent with those provided to other similarly
situated employees of the Company.

 

(d)        Disability Insurance. If the Company maintains disability insurance,
then the Company shall provide a disability policy for the Employee comparable
to the policies in force for other similarly situated employees in the Company.

 

(e)        Other Benefits. The Company shall provide to the Employee the same
benefits it makes available to other similarly situated employees of the Company
as determined from time to time by the Board of Directors.

 

7.TERMINATION; DISABILITY; RESIGNATION; TERMINATION WITHOUT CAUSE

 

(a)         Termination for Cause. The Company shall have the right to terminate
the Employee’s employment hereunder:

 

(1)       For Cause upon such termination, Employee shall have no further duties
or obligations under this Agreement (except as provided in Section 8) and the
obligations of the Company to Employee shall be as set forth below. For purposes
of this Agreement, “Cause” shall mean:

 

(A) Employee’s indictment or conviction of a felony or any crime involving moral
turpitude under federal, state or local law;

 

(B) Employee’s failure to perform (other than as a result of Employee’s being
Disabled), in any material respect, any of his duties or obligations under or in
accordance with this Agreement for any reason whatsoever and the Employee fails
to cure such failure within ten business days following receipt of notice from
the Company;

 

(C) Employee commits any dishonest, malicious or grossly negligent act which is
materially detrimental to the business or reputation of the Company, or the
Company’s business relationships, provided, however, that in such event the
Company shall give the Employee written notice specifying in reasonable detail
the reason for the termination;

 



 -3- 

 

 

(D) Any intentional misapplication by Employee of the Company’s funds or other
material assets, or any other act of dishonesty injurious to the Company
committed by Employee; or

 

(E) Employee’s use or possession of any controlled substance or chronic abuse of
alcoholic beverages, which use or possession the Board of Directors reasonably
determines renders Employee unfit to serve in his capacity as a senior employee
of the Company.

 

In the event the Company terminates the Employee’s employment for cause, then
the Employee shall be entitled to receive through the date of termination: (1)
his base salary as defined in Section 3(a) hereof; and (2) the benefits provided
in Section 6 hereof including all accrued but unpaid vacation.

 

(b)       Disability. The Company shall have the right to terminate the
Employee’s employment hereunder:

 

(1)        By reason of the Employee’s becoming Disabled for an aggregate period
of ninety (90) days in any consecutive three hundred sixty (360) day period (the
“Disability Period”).

 

(A) “Disabled” as used in this Agreement means that, by reason of physical or
mental incapacity, Employee shall fail or be unable to substantially perform the
essential duties of his employment with or without reasonable accommodation.

 

(B) In the event Employee is Disabled, during the period of such disability he
shall continue to receive his base compensation in the amount set forth in
Section 3(a) hereof, which base compensation shall be reduced by the amount of
all disability benefits he actually receives under any disability insurance
program in place with the Company until the first to occur of (1) the cessation
of the Disability or (2) the termination of this Agreement by the Company.
During the period of Disability and prior to termination, the Employee shall
continue to receive the benefits provided in Section 6 hereof.

 

(C) For the purposes of this Section 7(b), any amounts to be paid to Employee by
the Company pursuant to subsection (B) above, shall not be reduced by any
disability income insurance proceeds received by him under any disability
insurance policies owned or paid for by the Employee.

 

(D) If the Employee is terminated at the end of the Disability Period, then the
Employee shall receive through the date of termination: (1) his base salary as
defined in Section 3(a) hereof; and (2) the benefits provided in Section 6
hereof including all accrued but unpaid vacation.

 

(c)       Death. The Company’s employment of the Employee shall terminate upon
his death and all payments and benefits shall cease upon such date provided,
however, that under this Agreement the estate of such Employee shall be entitled
to receive through the date of termination (1) his base salary as defined in
Section 3(a) hereof and (2) the benefits provided in Section 6 hereof including
all accrued but unpaid vacation.

 



 -4- 

 

 

(d)         Termination by the Employee for Good Reason.

 

The Employee may elect, by written notice to the Company, such notice to be
effective immediately upon receipt by the Company, to terminate his employment
hereunder if:

 

(1)         The Company sells all or substantially all of its assets and the
Employee is not retained or otherwise has his employment terminated;

 

(2)       The Company merges or consolidates with another business entity in a
transaction immediately following which the holders of all of the outstanding
shares of the voting capital stock of the Company own less than a majority of
the outstanding shares of the voting capital stock of the resulting entity
(whether or not the resulting entity is the Company); provided, however, that
the Employee shall not be permitted to terminate his employment under this
subsection unless he notifies the Company in writing that he does not approve of
the directors selected to serve on the Board after the merger or similar
transaction described herein;

 

(3)         More than fifty (50%) percent of the outstanding shares of the
voting capital stock of the Company are acquired by a person or group (as such
terms are used in Section 13(d) of the Securities Exchange Act of 1934, as
amended), which person or group includes neither the Employee nor the holders of
the majority of the outstanding shares of the voting capital stock of the
Company on the date hereof; provided, however, that the Employee shall not be
permitted to terminate his employment under this subsection unless he notifies
the Company in writing that he does not approve of the directors selected to
serve on the Board after the merger or similar transaction described herein;

 

(4)        The Company defaults in making any of the payments required under
this Agreement and said default continues for a one hundred eighty (180) day
period after the Employee has given the Company written notice of the payment
default.

 

If the Employee elects to terminate his employment hereunder pursuant to this
Section 7(d), then (1) the Company shall continue to pay to the Employee his
salary as provided in Section 3(a) hereof through the end of the current Term;
(2) the Company shall continue to provide to the Employee the benefits provided
in Section 6 hereof through the end of the current Term; and (3) all of the
options granted to the Employee hereunder to purchase shares of the common stock
of the Company shall vest immediately and the term of the option shall continue
for the period specified in the option had the employment of the Employee not
been so terminated.

 

(e)       Resignation. If the Employee voluntarily resigns during the Term of
this Agreement or any Renewal Term other than pursuant to Section 7(d) hereof,
then all payments and benefits shall cease on the effective date of resignation,
provided that under this Agreement the Employee shall be entitled to receive
through the date of such resignation (1) his base salary as defined in Section
3(a) hereof and (2) the benefits provided in Section 6 hereof including all
accrued but unpaid vacation.

 

(f)       Termination Without Cause. The Company may terminate this Agreement at
any time, for any reason, or for no reason, effective immediately upon written
notice to Employee. If the Company terminates this Agreement pursuant to this
Section 7(f) during the Term of this Agreement, then the Company shall continue
to pay to the Employee his base salary hereunder through the first anniversary
of the date of such termination and the Employee shall receive all the benefits
provided in Section 6 hereof.

 

 

 -5- 

 

 



8. CONFIDENTIALITY; RESTRICTIVE COVENANTS; NON COMPETITION

 

(a)       Non-Disclosure of Information.

 

(1)        The Employee recognizes and acknowledges that by virtue of his
position as a senior employee, he will have access to the lists of the Company’s
vendors, suppliers, financing sources, advertisers and customers, financial
records and business procedures, personnel, software, practices, plans,
strategy, and other unique business information and records (collectively
“Proprietary Information”), as same may exist from time to time, and that they
are valuable, special and unique assets of the Company’s business. The Employee
also may develop on behalf of the Company a personal acquaintance with the
present and potential future clients and customers of the Company, and the
Employee’s acquaintance may constitute the Company’s sole contact with such
clients and customers.

 

(2)       The Employee will not, without the prior written consent of the
Company, during the Term of his employment or any time thereafter, except as may
be required by competent legal authority or as required by the Company to be
disclosed in the course of performing Employee’s duties under this Agreement,
disclose trade secrets or other confidential information about the Company,
including but not limited to Proprietary Information, to any person, firm,
corporation, association or other entity for any reason or any purpose
whatsoever or utilize such Proprietary Information for his own benefit or the
benefit of any third party; .provided, however, that nothing contained herein
shall prohibit the Employee from using his personal acquaintance with any
clients or customers of the Company at any time in a manner that is not
inconsistent with their remaining as clients or customers of the Company.

 

(3)       All equipment, records, files, memoranda, computer print-outs and
data, reports, correspondence and the like, relating to the business of the
Company which Employee shall use or prepare or come into contact with shall
remain the sole property of the Company. The Employee shall immediately turn
over to the Company all such material in Employee’s possession, custody or
control at such time as this Agreement is terminated.

 

(4)       “Proprietary Information” shall not include information that was a
matter of public knowledge on the date of this Agreement or subsequently becomes
public knowledge other than as a result of having been revealed, disclosed or
disseminated by Employee, directly or indirectly, in violation of this
Agreement.

 

(b)       Non-Solicitation. The Employee covenants and agrees that during the
term of his employment, and for a two (2) year period immediately following the
end of the Term of or earlier termination of this Agreement, regardless of the
reason therefor, the Employee shall not solicit, induce, aid or suggest to: (1)
any employee to leave such employ, (2) any contractor, consultant or other
service provider to terminate such relationship, or (3) any customer, agency,
vendor, or supplier of the Company to cease doing business with the Company.

 

(c)       Non-Competition. For purposes of this Section 8(c) the parties agree
that the “business of the Company” shall be defined to refer to the solid waste
industry, including hauling and landfill operations.

 

The Employee covenants and agrees that during the Term, Employee shall not
engage in any activity or render service in any capacity, directly or
indirectly, (whether as principal, director, officer, investor, employee,
consultant or otherwise) for or on behalf of any person or persons or entity in
the United States or anywhere else in the world if such activity or service
directly or indirectly involves or relates to any (1) business which is in
competition with the business of the Company or (2) other business acquired or
begun by the Company during the period of the Employee’s employment hereunder
but in the latter event only if the Employee was directly involved in the
operation of such other business. It is understood and agreed that nothing
herein contained shall prevent the Employee from engaging in discussions
concerning business arrangements to become effective upon the expiration of the
term of this covenant not to compete.

 



 -6- 

 

 

(d)       Enforcement. In view of the foregoing, the Employee acknowledges and
agrees that it is reasonable and necessary for the protection of the good will,
business, trade secrets, confidential information and Proprietary Information of
the Company that he makes the covenants in this Section 8 and that the Company
will suffer irreparable injury if the Employee engages in the conduct prohibited
by Section 8 (a), (b) or (c) of this Agreement. The Employee agrees that upon a
breach, threatened breach or violation by him of any of the foregoing provisions
of this Section 8, the Company, in addition to all other remedies it may have
including an action at law for damages, shall be entitled as a matter of right
to injunctive relief, specific performance or any other form of equitable relief
in any court of competent jurisdiction without being required to post bond or
other security and without having to prove the inadequacy of the available
remedies at law, to enjoin and restrain the Employee and each and every other
person, partnership, association, corporation or organization acting in concert
with the Employee, from the continuance of any action constituting such breach.
The Company shall also be entitled to recover from the Employee all of its
reasonable costs incurred in the enforcement of this Section 8 including its
reasonable legal fees. The Employee acknowledges that the terms of Section 8(a),
(b) and (c) are reasonable and enforceable and that, should there be a violation
or attempted or threatened violation by the Employee of any of the provisions
contained in these subsections, the Company shall be entitled to relief by way
of injunction, specific performance or other form of equitable relief. In the
event that any of the foregoing covenants in Sections 8 (a), (b) or (c) shall be
deemed by any court of competent jurisdiction, in any proceedings in which the
Company shall be a party, to be unenforceable because of its duration, scope, or
area, it shall be deemed to be and shall be amended to conform to the scope,
period of time and geographical area which would permit it to be enforced.

 

(e)        Independent Covenants. The Company and the Employee agree that the
covenants contained in this Section 8 shall each be construed as a separate
agreement independent of any of the other terms and conditions of this
Agreement, and the existence of any claim by the Employee against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense by the Employee to the Company’s enforcement of any of the covenants of
this Section 8.

 

9. DISCLOSURE AND ASSIGNMENT OF RIGHTS.

 

(a)        Disclosure. The Employee agrees that he will promptly assign to the
Company or its nominee(s) all right, title and interest of the Employee in and
to any and all ideas, inventions, discoveries, secret processes, and methods and
improvements, together with any and all patents or other forms of intellectual
property protection that may be obtainable in connection therewith or that may
be issued thereon, such as trademarks, service marks and copyrights, in the
United States and in all foreign countries, which the Employee may invent,
develop, or improve or cause to be invented developed or improved, on behalf of
the Company while engaged in Company related decisions, during the Term or
within six (6) months after the Term or earlier termination of this Agreement,
which are or were related to the scope of the Company’s business or any work
carried on by the Company or to any problems and projects specifically assigned
to the Employee. All works and writings which relate to the Company’s business
are works for hire under the Copyright Act, and any and all copyrights therefor
shall be placed in the name of and inure to the benefit of the Company.

 

(b)      Assignment of Interest. The Employee agrees to disclose immediately to
duly authorized representatives of the Company any ideas, inventions,
discoveries, processes, methods and improvements covered by the terms of this
Section 9 and to execute, at the Company’s expense, all documents reasonably
required in connection with the Company’s application for appropriate protection
and registration under the federal and foreign patent, trademark, and copyright
law and the assignment thereof to the Company’s nominee (s). The Employee hereby
appoints the Company’s Chairman as true and lawful attorney in fact with full
powers of substitution and delegation to execute acknowledge and deliver any
such instruments and assignments, which the Employee shall fail or refuse to
execute or deliver.

 



 -7- 

 

 

10. INDEMNIFICATION.

 

The Company shall indemnify the Employee to the maximum extent permitted under
the New York Business Corporation Law, or any successor thereto, and shall
promptly advance any expenses incurred by the Employee prior to the final
disposition of the proceeding to which such indemnity relates upon receipt from
the Employee of a written undertaking to repay the amount so advanced if it
shall be determined ultimately that the Employee is not entitled to indemnity
under the standards set forth in the New York Business Corporation Law or its
successor. The Company shall use commercially reasonable efforts to obtain and
maintain throughout the Term of the employment of the Employee hereunder
directors’ and officers’ liability insurance for the benefit of the Employee.
The indemnification obligations of the Company under this Section 10 shall
survive the termination of the Term or of this Agreement for any reason
whatsoever unless the Agreement is terminated for cause.

 

11. NOTICES.

 

(a)       Any and all notices or other communications given under this Agreement
shall be in writing and shall be deemed to have been duly given on (1) the date
of delivery, if delivered in person to the addressee, (2) the next business day
if sent by overnight courier, or (3) three (3) days after mailing, if mailed
within the continental United States, postage prepaid, by certified or
registered mail, return receipt requested, to the party entitled to receive
same, at his or its address set forth below.

 

The Company:

 

Meridian Waste Solutions, Inc.

12540 Broadwell Road, Suite 2104

Milton, GA 30004

Attn: Jeffrey Cosman, CEO

 

If to the Employee:

 

Joseph D’Arelli

22401 Martella Avenue

Boca Raton, FL 33433

 

(b)       The parties may designate by notice to each other any new address for
the purposes of this Agreement as provided in this Section 11.

 

12. MISCELLANEOUS PROVISIONS

 

(a)       This agreement represents the entire Agreement between the parties and
supersedes any prior agreement or understanding between them with respect to the
subject matter hereof, including without limitation, that certain Employment
Agreement dated May 23, 2016 between the Employee and the Company and that
certain Executive Employment Agreement dated November 29, 2016 between the
Employee and the Company, as amended. No provision hereof may be amended,
modified, terminated, or revoked except by a writing signed by all parties
hereto.

 

(b)       This Agreement shall be binding upon parties and their respective
heirs, legal representatives, and successors. Subject to the provisions of
Section 7(d) hereof, the rights and interests of Company hereunder may be
assigned to (1) a subsidiary or affiliate of the Company or (2) a successor
business or successor business entity that is not a subsidiary or affiliate of
the Company without the Employee’s prior written consent; provided, however,
that in either case the assignee continues the same business of the Company. The
rights, interests and obligations of Employee are non-assignable.

 



 -8- 

 

 

(c)       No waiver of any breach or default hereunder shall be considered valid
unless in writing and signed by the party against whom the waiver is asserted,
and no such waiver shall be deemed the waiver of any subsequent breach or
default of the same or similar nature.

 

(d)       If any provision of this Agreement shall be held invalid or
unenforceable, such invalidity or unenforceability shall affect only such
provision and shall not in any manner affect or render invalid or unenforceable
any other severable provision of this Agreement, and this Agreement shall be
carried out as if any such invalid or unenforceable provision were not contained
herein.

 

(e)       The captions and headings contained in this Agreement are for
convenience only and shall not be construed as a part of this Agreement.

 

(f)       Wherever it appears appropriate from the context, each term stated in
this the singular or the plural shall include the singular and the plural.

 

(g)       The parties hereto agree that they will take such action and execute
and deliver such documents as may be reasonably necessary to fulfill the terms
of this Agreement.

 

(h)       The agreements and covenants set forth in Section 8 above shall
survive termination or expiration of this Agreement.

 

(i)       The Employee represents and warrants that he is not subject to any
prohibition or restriction, oral or written, preventing him from entering into
this Agreement and undertaking his duties hereunder.

 

(j)       The Employee acknowledges that he has consulted with counsel and been
advised of his rights in connection with the negotiation, execution and delivery
of this Agreement including in particular Section 8 of this Agreement.

 

13.       Governing Law. The Agreement shall be construed in accordance with the
laws of the State of New Jersey and any dispute under this Agreement will only
be brought in the state and federal courts located in the State of New Jersey.

 

14.       Waiver of Jury Trail. THE EMPLOYEE HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY WITH RESPECT
TO ANY LITIGATION BASED ON THIS AGREEMENT, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF OR BETWEEN ANY PARTY
HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE COMPANY ENTERING INTO
THIS AGREEMENT. THE COMPANY’S REASONABLE RELIANCE UPON SUCH INDUCEMENT IS HEREBY
ACKNOWLEDGED.

 

[Signatures Appear on the Following Page]

 

 -9- 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
on the date first above written.

 

  MERIDIAN WASTE SOLUTIONS, INC.         By: /s/ Jeffrey Cosman     Name:
Jeffrey Cosman     Title: Chief Executive Officer         EMPLOYEE          /s/
JOSEPH D’ARELLI   JOSEPH D’ARELLI, an individual

 

 

 

10

